Citation Nr: 1020879	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  09-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for spinal cord tumor, 
status post laminectomy T1-T5 (spinal cord disability), to 
include as due to Agent Orange exposure.

3.  Entitlement to service connection for cysts of the upper 
torso and bilateral ears, to include as due to Agent Orange 
exposure.

4.  Entitlement to service connection for a scar of the left 
ear, status post cyst removal. 

5.  Entitlement to service connection for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Fargo, North 
Dakota that, in pertinent part, denied the Veteran's claims.  

In June 2009, the Veteran, accompanied by his representative, 
testified at a hearing at the RO before the undersigned 
Acting Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims 
file.  At the hearing additional evidence pertinent to the 
Veteran's claims was submitted, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in reviewing the Veteran's claims.

The issues of entitlement to service connection for a spinal 
cord disability, cysts, scar of the left ear, and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
        FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, VA received notification from the Veteran that a 
withdrawal was requested with respect to the claim of 
entitlement to service connection for diabetes mellitus type 
II.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for diabetes mellitus type II have been met. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  An appeal 
may be withdrawn as to any or all issues involved in the 
appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant 
or by his or her authorized representative.  38 C.F.R. § 
20.204(a).  When raised on the record at a hearing before the 
Board, the withdrawal need not be in writing.  38 C.F.R. § 
20.204(b)(1).

On the record, during his June 2009 hearing before the Board, 
the Veteran withdrew his claim of entitlement to service 
connection for diabetes mellitus type II.  As a result, with 
respect to this issue, there remains no allegation of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal of this 
issue and it is dismissed.  38 C.F.R. § 20.204; see Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (en banc) (Board is without 
the authority to proceed on an issue if the appellant 
indicates that consideration of that issue should cease), 
aff'd on other grounds, 39 F.3d 1574 (Fed. Cir. 1994).


ORDER

The substantive appeal as to the issue of entitlement to 
service connection for diabetes mellitus type II is 
dismissed.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's remaining claims must be 
remanded for additional development.  

First, the Board notes that the Veteran's claims file 
contains an April 2009 letter from L.A.M., M.D., one of his 
treating physicians, apparently to the Social Security 
Administration (SSA), to the effect that the Veteran was 
deserving of disability benefits from the SSA.  In addition, 
the Veteran's claims file contains an April 2009 letter from 
his former employer to the SSA that supports the Veteran's 
decision to retire and seek SSA disability benefits.  Records 
related to the Veteran's application for, or any award of, 
disability benefits from the Social SSA have not been 
associated with the Veteran's claims file.  Here, the Board 
notes that the possibility that SSA records could contain 
evidence relevant to the claims cannot be foreclosed absent a 
review of those records.  As such, these claims must be 
remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) 
(2009); see also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

In addition, the Veteran, in testimony before the Board, 
indicated that he received treatment from the Q and R Clinic 
(Quain & Ramstad Clinic) in the late 1970s at which time he 
had a growth removed from his chest.  The Veteran indicated 
that the medical facility was apparently now part of 
Medcenter One Hospital in Bismarck.  Records from this 
facility dating from 1987 are associated with the Veteran's 
claims file but records dating from the 1970s were not 
obtained.  Upon remand, the RO should attempt to obtain these 
earlier-dated treatment records.  VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

Finally, the Board notes that the Veteran testified that his 
hearing loss had worsened since May 2008, when he was 
afforded a VA examination in connection with his claim for 
service connection for bilateral hearing loss.  In May 2008, 
the clinical findings showed that his hearing did not 
indicate a hearing loss disability for VA purposes.  For VA 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  While some diminished 
hearing acuity was evident at that time, the results of the 
Veteran's May 2008 VA audiological examination indicated no 
worse than 20 decibels for any of the frequencies tested, and 
speech discrimination of 96 percent in both ears.  The 
examiner indicated that, based on normal hearing results 
during service and presently, it was less than likely that 
the hearing loss was the result of military service.

Because the Veteran's hearing in May 2008 was within normal 
limits for VA purposes, the RO in May 2008 denied his claim 
for service connection.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States 
Court of Appeals for Veterans Claims (Court)'s interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disorder for VA compensation purposes 
cannot be considered arbitrary and therefore the decision 
based on that interpretation must be affirmed); see also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

However, in June 2009, the Veteran testified that his hearing 
was worse.  In the interest of due process and fairness, the 
Board finds that he should be afforded an additional VA 
examination in order to determine whether he has a current 
hearing loss disability for VA purposes.  If so, an 
additional opinion should be obtained regarding the etiology 
of any such hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical records regarding the 
Veteran's treatment at the Q and R Clinic 
(Quain & Ramstad Clinic) (now apparently 
part of Medecenter One Hospital in 
Bismarck, North Dakota, dated from 1970 
to 1987; and any additional VA and non-VA 
medical records identified by him.  If 
any records are unavailable, the Veteran 
and his representative should be so 
advised in writing.  The Veteran may 
submit medical records directly to VA.  

2.	Contact the Social Security 
Administration and request copies of the 
administrative decision and all medical 
records considered in the Veteran's claim 
for SSA disability benefits (and any 
subsequent disability determination 
evaluations).  All records obtained 
should be associated with the claims 
file.  If these records are not 
available, certification of such should 
be placed in the record, and the Veteran 
and his representative should be informed 
in writing.

3.	Schedule the Veteran for appropriate VA 
audiology and ear examinations to 
determine the etiology of any bilateral 
hearing loss found to be present.  The 
claims file must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  A 
complete history of in-service and post-
service noise exposure should be obtained 
from the Veteran.  All indicated tests 
and studies should be completed and all 
clinical findings reported in detail.   
Based on a review of the case, the 
examiner(s) should offer an opinion as to 
the following. 

(a)  Does the Veteran have bilateral 
hearing loss for VA purposes? 

(b).  If bilateral hearing loss is 
diagnosed, the examiner(s) should 
opine as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that the loss is related to 
the appellant's active duty service?  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

4.	The RO/AMC should review the medical 
opinions obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner(s) if all questions posed by the 
Board were not answered.
 
5.	After completing all indicated 
development, the RO/AMC should review the 
claims in light of all the evidence of 
record.  If any determination remains 
adverse, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


